Citation Nr: 1442311	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-48 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

FINDING OF FACT

At no point during the appeal period has the Veteran's left shoulder disability been manifested by actual or functional limitation of motion to 25 degrees from his side, scapulohumeral ankylosis or impairment of the humerus.  

CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for left shoulder disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

For increased-rating disability claims, the VA has a duty to notify the veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  This duty was satisfied prior to the RO decision by way of a letter sent to the Veteran in February 2009, which informed him of the information and evidence necessary to substantiate his claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  Thus, the VA's duty to notify with regard to the Veteran's increased rating claim has been met.  

VA also has a duty to assist the Veteran in the development of the claim for an increased rating.  Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with examinations in connection with his increased rating claim in April 2009 and July 2013.  These examinations evaluated the nature, extent, severity and manifestations of his left shoulder disability by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, neither the Veteran nor his representative has indicated that his left shoulder disability has worsened since the July 2013 VA examination, nor does the record indicate a worsening.  As such, remand is not required for a more current examination.  

In June 2013, the Board remanded the case to obtain additional VA medical records and a VA examination.  The additional records requested were obtained and associated with the file, and the Veteran was afforded a VA examination in July 2013.  As discussed above, the July 2013 VA examination is adequate for rating purposes.  The Board thus finds that there has been substantial compliance with its remand order and the Veteran is not prejudiced by resolution of his claim on the merits.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran did not request a hearing before the Board, and thus has waived his right to a hearing.  See December 2009 Substantive Appeal Form 9.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist have prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

The Veteran seeks a rating in excess of 20 percent for his left shoulder disability.  He has been diagnosed with acromioclavicular separation with mild degenerative joint disease of the clavicular joint and left shoulder impingement syndrome.  See July 2013 VA Examination Report.  The Veteran's left shoulder disability is marked by limitation of motion with pain, stiffness, weakness, tenderness and feeling that shoulder is unstable or will go out with reaching, which limits his ability to sleep on his left side, play basketball, lift weights do push-ups or raise his arm above his head.  See April 2009 and July 2013 VA Examination Reports.  He is currently rated at 20 percent disabling under Diagnostic Code 5003-5201.  The Veteran seeks an increased disability rating, arguing that Diagnostic Code 5201 does not fully compensate him for the dislocation of his left acromioclavicular joint, and therefore he is entitled to an additional 10 percent rating under Diagnostic Code 5203 for other impairment of the clavicle or scapula.  See Appellate Br. at 3.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, the Board notes that there is no evidence that the Veteran suffers ankylosis of the left shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the left humerus.  As such, Diagnostic Codes 5200 (ankylosis) and 5202 (other impairment of the humerus) are not for application in this case.  

Additionally, although the Veteran argues that he is entitled to an additional 10 percent rating under Diagnostic Code 5203 for dislocation of his left clavicle, providing an additional rating under Diagnostic Code would constitute impermissible pyramiding.  Diagnostic Code 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula, but further provides that the disability may be rated on impairment of function of contiguous joint.  In this case, the Veteran is being rated under Diagnostic Code 5201 for impairment of function of the shoulder joint as manifested by a limitation of motion of the arm.  As such, providing the Veteran with an additional rating under Diagnostic Code 5203 would compensate him for the same symptoms contemplated by Diagnostic Code 5201 in violation of 38 C.F.R. § 4.14.  

Having narrowed the field of applicable diagnostic codes, the Board now turns to the specific criteria set forth in Diagnostic Code 5201.  The Veteran's left shoulder disability is currently rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003-5201 for arthritis and limitation of motion of the arm.  Diseases evaluated under Diagnostic Code 5003 are rated by limitation of motion of the affected part.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  In this case, the limitation of motion of the affected part (the arm) is rated under Diagnostic Code 5201.  The record shows that the Veteran is right-hand dominant, and thus his left arm is his minor arm.  See July 2012 VA Examination.  When applied to a service-connected disability of the minor arm, as in this case, Diagnostic Code 5201 provides for a 20 percent rating for limitation of motion that is either to shoulder level or midway between the side and shoulder level, while extending a maximum 30 percent rating for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  For VA purposes, normal forward flexion of the shoulder is from zero to 180 degrees and abduction is zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  

Furthermore, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the Veteran's left shoulder disability has not more nearly approximated actual or functional limitation of motion of his left arm to 25 degrees from side or less during the appeal period.  During the April 2009 VA examination, the Veteran reported subjective complaints of stiffness, weakness, crepitation, unstable feeling and pain or discomfort in his left shoulder most of the time, with moderate to moderately severe sharp pain with motion, and minimal to no pain at rest.  He reported that his pain was worse with the weather, when he laid or slept on his left arm and when swinging his arm while walking.  He also stated that he experienced flare-ups once or twice a week that made dressing difficult.  With regard to his functional loss, he reported limited ability to reach and not being able to life more than 40 to 50 pounds, with pain while lifting  objects 40 percent of the time while at work.  On examination, the April 2009 examiner noted limitation of abduction to 140 degrees with pain beginning at 105 degrees, and limitation of flexion to 150 degrees with pain beginning at 120 degrees.  The examiner noted no additional functional limitations of his left shoulder joint due to flare ups, or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.

During the July 2013 examination, the Veteran reported not being able to raise his left arm above the shoulder, and that his left arm and shoulder feels weak.  He stated that he experienced a decrease in his range of motion and increase in pain over the last several years.  He reported problems sleeping and that he avoids lying on his left side, but did not report that flare-ups impact the function of his shoulder or arm.  On examination, the July 2013 examiner noted limitation of flexion to 120 degrees with additional limitation to 90 degrees due to pain and functional loss, and limitation of abduction to 90 degrees with additional limitation to 70 degrees because of pain and functional loss.    

Between the April 2009 VA examination and the July 2013 VA examination, the Veteran was treated for pain and weakness in his left shoulder.  During these appointments he complained of continued pain and weakness.  Records of the Veteran's medical treatment from October 2010 to June 2012 show limitation of flexion no greater than 45 degrees with pain, and limitation of abduction no greater than 40 degrees with pain.  See VA Medical Records dated October 2010, February 2012, June 2012 and December 2012.

Based on this evidence, the Board finds that the Veteran's left shoulder disability has not more nearly approximated a limitation of motion to 25 degrees from side at any point during the appeal period.  The Board notes that the Veteran's left arm exhibited a limitation of extension to 5 degrees and limitation of external rotation to 20 degrees during his physical therapy treatment in June 2012; however, these findings do not warrant a higher rating because the applicable ratings codes rate on limitation of motion from the side (flexion and abduction), not on limitation of extension or rotation.  See 38 C.F.R. § 4.71a , Diagnostic Code 5201; see also 38 C.F.R. § 4.71, Plate I.  The relevant evidence of record shows that the Veteran's range of motion with pain and functional loss has been limited to the shoulder level or midway between side and shoulder level throughout the appeal period.  See VA Examination Reports dated April 2009 and July 2013; see also VA Medical Records dated October 2010, February 2012, June 2012 and December 2012.  Furthermore, because his left shoulder disability has not significantly changed at any point throughout the appeal period, staged ratings are unwarranted.  Thus, the Veteran is not entitled to a disability rating in excess of 20 percent.

III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  His left shoulder disability is marked by limitation of motion with pain, stiffness, weakness, tenderness and feeling that shoulder is unstable or will go out with reaching, which limits his ability to sleep on his left side, play basketball, lift weights do push-ups or raise his arm above his head.  These symptoms are contemplated within the rating schedule and the application of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59.  Additionally, the rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Given the variety of ways in which the rating schedule contemplates limitation of motion and functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, ___ F.3d ___, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   Here, only the Veteran's left shoulder disability is before the Board and there is no indication in the record that his left shoulder symptomatology, together with his other service-connected disabilities, is not contemplated by the schedular criteria.  Significantly, neither the Veteran nor his representative has argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  
	
IV.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected left shoulder disability.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for an increased disability evaluation may require a determination as to whether the veteran is entitled to a total disability rating based on individual unemployability (TDIU).  Here, the Veteran's most recent medical records reflect he is employed full time.  See May 2013 Medical Record.  While the April 2009 and July 2013 examiners noted that his left shoulder disability impacts his ability to lift more than 40 to 50 pounds or complete any work that required repetitive lifting or reaching over head with his left arm, there is no indication in the record that he is incapable of maintaining his employment due to these limitations.  Significantly, the Veteran and his representative do not argue that his left shoulder disability impacts his ability to obtain and maintain substantially gainful employment.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  






ORDER

Entitlement to an increased rating in excess of 20 percent for left shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


